3Y THE COURT
It is claimed by the defendant that the razor so found does not come within any of the instruments named in the section of the code referred to. Under the evidence presented the jury evidently believed the witnesses for the state and they had a right to do so. Under this evidence it was shown that the defendant was concealing the weapon and surreptitiously threw it away, evidently for the purpose of keeping the officer from learning that he had it in his possession. Under these circumstances it *314could be inferred that he had it in his possession for an unlawful purpose. It comes within the definition of a knife and also a dangerous weapon. While a razor may be used for a lawful purpose yet it is so constructed that it can be used as a deadly weapon and for the purpose of inflicting injury upon another. Under the circumstances shown in this case the jury had a right to find that the razor which' was carried by the defendant was a dangerous weapon.
We do not find any prejudicial error in the record and the judgment is affirmed.
MAUCK, PJ, MIDDLETON and BLOSSER, JJ, concur.